DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-9, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,576,400. Although the claims at issue are not identical, they are not patentably distinct from each other because various combinations of claims from the patent include all of the limitations of claims 1, 7-9, and 14-15 of the instant application; for instance, while claim 1 of the patent does not include the polymeric sheet being substantially impervious to water as claimed in claim 1 of the instant application, this limitation is in claim 2 of the patent.
Claims 11-12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,576,400 in view of Barrycraft.com.
Regarding claims 11-12, although the patent does not include claims that the length of each of the sides of the central portion is 2-6 feet or 2-4 feet as claimed in claims 11 and 12 of the instant application, respectively, Barrycraft.com sells assorted sizes of manhole covers and grates and shows a rectangular grate having dimensions of up to 24”x72”.  It is an obvious modification to make the length of each of the sides of the central portion in the range of 2 feet to 6 feet or in the range of 2 feet to 4 feet based on obvious design choice since the sizes of manhole covers and grates are designed and calculated based on the amount of water that is estimated to enter and to have the central portion adequately cover the manhole cover or grate.
Regarding claim 16, the limitations as claimed are included in claims 1 and 2 of the patent.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,576,400 in view of Examiner’s Official Notice.
Regarding claim 13, although the patent does not include claims that the central portion is 4-9 inches wide and up to 7 feet long, the Examiner takes Official Notice that trench drains having dimensions of 4-9 inches wide and up to 7 feet long are old and well-known.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have the central portion be 4-9 inches wide and up to 7 feet long if it was desired to use the drain cover assembly over a trench drain.

Claim Objections
Claim 16 is objected to because of the following informalities:  the claim includes the recitation “rear age gasket” but appears to contain a typographical error and should read “rear edge gasket”.  Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  Moody, US 2012/0043266 A1 is cited for the teaching of a grate cover filter having a continuous berm.  Evans, Jr. et al., US 2005/0262624 A1 is cited for the teaching of a drain cover using a water impermeable sheet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671